Order of the Appellate Division affirmed and judgment to be entered for the defendant. This is an action of tort based upon the alleged misfeasance and nonfeasance on the part of the defendant while acting as special justice in a criminal session of the Municipal Court of the City of Boston at the trial of a complaint for larceny against the plaintiff in which the latter was found guilty and fined §10. The judge in the instant case sustained the defendant’s demurrer and the report was dismissed by the Appellate Division. The order of the Appellate Division is affirmed and judgment is to be entered for the defendant. Pratt v. Gardner, 2 Cush. 63. Allard v. Estes, 292 Mass. 187, 189, 190. Francis v. Crafts, 203 Fed. (2d) 809.